                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

    ANDRE S. PENDERMON,                          )
                                                 )
          Plaintiff,                             )        Civil Action No. 5: 20-32-WOB
                                                 )
    v.                                           )
                                                 )
    ERIC JONES, Jailer,                          )           OPINION AND ORDER
                                                 )
          Defendant.                             )

                                      *** *** *** ***

         Inmate Andre Pendermon has filed a pro se civil rights complaint pursuant to 42 U.S.C.

§ 1983. [R. 1] The Court has granted his motion to proceed in forma pauperis by separate

Order. This matter is before the Court to conduct the initial screening required by 28 U.S.C.

§§ 1915(e)(2), 1915A.1

         Pendermon alleges as follows. Pendermon is a detainee at the Montgomery County

Detention Center in Mount Sterling, Kentucky. On December 20, 2019, he was taken to an

eye doctor who examined him and wrote a prescription for eye glasses. Jailer Eric Jones

directed that the prescription be placed in Pendermon’s medical file, and told Pendermon that

he would personally take him to get the prescription filled. When Pendermon still didn’t have



1
  These statutes direct a district court to dismiss any claim that is frivolous or malicious, fails
to state a claim upon which relief may be granted, or seeks monetary relief from a defendant
who is immune from such relief. Hill v. Lappin, 630 F. 3d 468, 470-71 (6th Cir. 2010). When
reviewing the plaintiff’s complaint at this stage, the Court accepts all non-conclusory factual
allegations as true and liberally construes its legal claims in the plaintiff’s favor. Davis v.
Prison Health Servs., 679 F.3d 433, 437-38 (6th Cir. 2012). The Court therefore sets forth
Pendermon’s allegations as fact.

                                                1
his glasses by January 6, 2020, he filed a grievance, but to date he has not received a response.

Pendermon signed and filed his complaint on January 23, 2020, contending that Jones has

failed to provide him with proper medical treatment and requesting that he be required to pay

any portion of the cost for new glasses that Medicaid will not.

       The Court liberally construes Pendermon’s claim that Jones “fail[ed] to provide proper

medical treatment” as a claim that he violated the Eighth Amendment, as this Court would lack

subject matter jurisdiction to entertain a state law tort claim standing alone. When the

government chooses to incarcerate a person it must generally bear the expenses incident to that

incarceration, including the cost of providing all inmates with reasonably necessary medical

care. Estelle v. Gamble, 429 U.S. 97, 102 (1976) (holding that principles underlying the Eighth

Amendment “establish the government’s obligation to provide medical care for those whom it

is punishing by incarceration. An inmate must rely on prison authorities to treat his medical

needs; if the authorities fail to do so, those needs will not be met.”). But “[t]his conclusion

does not mean, however, that every claim by a prisoner that he has not received adequate

medical treatment states a violation of the Eighth Amendment.” Id. at 105. Instead, the

prisoner must show that prison officials acted with “deliberate indifference” to his “serious”

medical needs. Id. at 106.

       First, Pendermon makes no allegations at all about the effect that not having eye glasses

has on his daily life, and thus fails to include allegations necessary to establish that his need

for prescription eyeglasses was sufficiently “serious” to implicate the Eighth Amendment.

Compare Gray v. Stolle, No. 3:11CV546, 2013 WL 4430919, at *3 (E.D. Va. Aug. 6, 2013)

(inmate who was denied glasses stated a viable Eighth Amendment claim because he alleged

that he had experienced “headaches and blurry vision” and had fallen down stairs and from the
                                               2
top bunk); Alexander v. Richter, 756 F. App’x 611, 614 (7th Cir. 2018) (“A need for

prescription glasses to avoid double vision and the loss of depth perception has been

determined to be ‘serious’ and inconsistent with ‘contemporary standards of decency.’”)

(citing Koehl v. Dalsheim, 85 F.3d 86, 88 (2d Cir. 1996)). Second, Pendermon’s allegations

do not suggest that Jones has acted with “deliberate indifference” to his need for eye glasses,

at least at this juncture. While an extended and unwarranted delay in filling the prescription

might eventually support an Eighth Amendment claim, thirty days does not approach that

threshold in the absence of clear evidence that it is medically necessary that the prescription

be filled immediately. Cf. White v. Corr. Corp. of America, No. 3:13-CV-1437, 2014 WL

6871551, at *5 (M.D. Tenn. Dec. 5, 2014) (holding that four-month delay in receiving eye

glasses failed to state Eighth Amendment claim); Malone v. Mecrosvy, No. 1: 16-CV-833,

2016 WL 7015832, at *3 (S.D. Ohio Oct. 19, 2016) (holding that eight-day delay in receiving

glasses failed to state Eighth Amendment claim). Because Pendermon’s allegations fail to

state a viable claim under the Eighth Amendment, the Court must dismiss his complaint.

       Accordingly, it is ORDERED as follows:

       1.     Andre Pendermon’s complaint [R. 1] is DISMISSED, with prejudice.

       2.     This matter is STRICKEN from the active docket.

       3.     The Court will enter an appropriate Judgment.

       This 30th day of January, 2020.




                                              3
